DETAILED ACTION
The communication dated 11/21/2022 has been entered and fully considered.
Claims 1-22 were canceled. Claims 23-43 were added. Claims 23-43 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group III, Species Group II(b), and Species Group III(a) in the reply filed on 11/21/2022 is acknowledged.
Claims 23-34, 39, 41, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Objections
Claim 35 is objected to because of the following informalities:  change line 14 to read, in part, “where the [[a]] water inlet supplies water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 35-38, 40, and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balinski et al. U.S. Publication 2011/0041260 (henceforth referred to as Balinski).
As for claim 35, Balinski teaches a washing machine (paragraph [0023]; Fig. 2: part 28), equivalent to the claimed automatic washing machine, for treating laundry according to a treating cycle of operation, comprising: a cabinet (paragraph [0024]; Fig. 2: part 12); a user interface (paragraph [0024]; Fig. 2: part 46) arranged on cabinet 12 for receiving instructions from a user of washing machine 28; a drum (paragraph [0024]; Fig. 2: part 18) housed within cabinet 12 and configured to rotate about an axis and defining a treating chamber (paragraph [0024]; Fig. 2: part 20) within cabinet 12 for receiving laundry to be treated; a door (paragraph [0024]; Fig. 2: part 22) for selectively providing access to treating chamber 20; a water supply (paragraph [0027]; Fig. 2: part 60), equivalent to the claimed water inlet, for supplying water to treating chamber 20; a humidity reduction device (paragraph [0035]; Fig. 2: part 30) located within cabinet 12 and configured to rotate to draw air from an exterior of cabinet 12 towards treating chamber 20; a sensors (paragraphs [0040] and [0044]; Fig. 2: parts 40-41), equivalent to the claimed sensor, for determining the presence of laundry in treating chamber 20 (paragraph [0020]); and a controller (paragraph [0024]; Fig. 2: part 14) configured to control a plurality of cycles of operation of washing machine 28, including at least one treating wash cycle where water supply 60 supplies water to treating chamber 20 and a fluff cycle without the addition of water (paragraphs [0052]-[0053]; Fig. 4), controller 14 configured to, in the fluff cycle and in response to sensors 40-41 indicating the presence of laundry in treating chamber 20, rotate humidity reduction device 30 to draw air into treating chamber 20 (paragraph [0064]; Fig. 4).
As for claim 36, Balinski further teaches that sensors 40-41 is a door sensor configured to detect one of an open and closed door 22 positions (paragraph [0040]: part 40).
As for claim 37, Balinski further teaches that controller 14 is further configured to determine whether door 22 was opened and subsequently closed within a predefined amount of time based on door 22 position from sensor 40 (paragraph [0045]; Fig. 4).
As for claim 38, Balinski further teaches that controller 14 is further configured to execute the fluff cycle in response to door 22 being closed within a predefined amount of time following door 22 opening after the completion of the treating cycle of operation (paragraph [0053]; Fig. 4).
As for claim 40, Balinski further teaches that humidity reduction device 30 is a drum defining treating chamber 20 and configured to rotate about an axis (paragraph [0064]).
As for claim 42, Balinski further teaches that controller 14 is configured to instruct humidity reduction device 30 to rotate during the fluff cycle in one of clockwise or counterclockwise direction (paragraph [0064]; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711